DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant submitted amendments and remarks in a request for continued examination on 6 October 2022.  Therein, Applicant amended claims 1 and 11.  No claims have been added or cancelled.  The submitted claims have been entered and are considered below.  

Response to Amendments/Arguments
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argued the prior art does not disclose “wherein the power supply unit is installed outside of the vehicle”.   Examiner disagrees.  Hayashi teaches a charging apparatus 18 “disposed at the house and office of an owner of the electric vehicle 10, and will be disposed at a charging stand along a public road in the future. The charging apparatus 18 includes a charging apparatus body 20 and a plug 22 attached to the leading end of a cord 21 extending from the charging apparatus body 20” (see para. 0028, Fig. 1).  Charging apparatus 18 is external to the vehicle and is the gateway to any power supplied and/or converted from local infrastructure to the vehicle.   The rejection is maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, et al. (U.S. Patent Publication No. 2012/0256588) in view of Jeong, et al. (U.S. Patent Publication No. 2016/0036254). 
For claim 1, Hayashi discloses a system for controlling charging of a battery of a vehicle, the system comprising: an on-board charger (OBC) mounted in the vehicle (see Fig. 1, #12 and related text), setting a required charging current based on available charging current information received from a power supply unit (see Fig. 1, #18) supplying power for charging the battery (see paras. 0037-0038, 0079), transmitting the required charging current to the power supply unit (see paras. 0028-0029, charging apparatus inherently connected to power infrastructure “at the house and office…along a public road” to supply charging current), and converting the power supplied from the power supply unit to charge the battery (see paras. 0057-0058, 0028-0029 charging apparatus inherently connected to power infrastructure “at the house and office…along a public road” for converting the power supplied to charge battery), wherein the power supply unit is installed outside of the vehicle (see Fig. 1, #18).   Hayashi does not explicitly disclose the remaining limitations.  
A teaching from Jeong discloses a controller determining whether charging of the battery is completed (see para. 0082, use of the word “before” implies that they system has the ability to determine charging completion; see also para. 0095, controlling initialization of charging is a determination regarding if charging is completed), and when it is determined that charging of the battery is abnormally terminated in a state where charging is not completed (see para. 0058, abnormal charging may result in “blocked”/stopped/not completed charging; para. 0077-0079, abnormal stop), changing the required charging current to charge the battery based on first information for charging current supplied from the power supply unit upon abnormal termination of charging and second information for charging current supplied from the power supply unit upon normal completion of charging (see para. 0079, changing the charging; paras. 0101-0102, differentiating between normal and abnormal charging and respective changing, information about abnormal charging cannot be determined without basis of normal charging; so changing charging is based on both information).  It would have been obvious to one of ordinary skill in the art to modify Hayashi to include the teachings of Jeong based on the motivation to improve a charging control method that includes establishing a communication channel with a charging device connected to the electronic device, detecting an abnormal charging operation of the charging device, and initializing the charging device or an input and output interface of the electronic device connected with the charging device corresponding to the detection of the abnormal charging operation.
With reference to claim 2, Jeong further discloses a storage unit storing the first information and the second information (see paras. 0101-0102, data stored in charging module). 
Regarding claim 3, Jeong further teaches wherein the controller determines that charging of the battery is abnormally terminated when charging is terminated before a charging current output from the power supply unit reaches the required charging current requested by the OBC, or when charging is terminated without a user's request for terminating charging (see para. 0058, termination occurs without implied user permission), or when charging is terminated before a predetermined target value set at a time of charge start is reached.  
Referring to claim 4, it is interpreted as not invoked due to the limitation being dependent from a non-invoked optional limitation.  
With reference to claims 5-7, Hayashi does not explicitly disclose the claimed limitations.  However, it is well known in the art that a high charging current that exceeds the battery specifications is a significant safety risk.  Further, setting a charging threshold at or near this battery specification is also well known.  Jeong touches on this issue by discussing a reduction in current values to continue charging in light of abnormal occurrences (see paras. 0101-0102).   Accordingly, reducing the charging current to be below the allowed current would have been obvious to one of ordinary skill in the art at the time of the invention so as to avoid undue stress of the energy storage device.  
With regards to claim 8, Hayashi further discloses wherein the controller compares expected charging power to be supplied from the power supply unit with expected power consumption to be consumed during charge time of the battery (see abstract), and when the expected charging power is less than the expected power consumption, the controller terminates charging of the battery (see abstract). 
For claim 9, Jeong discloses wherein when it is determined that charging of the battery is abnormally terminated, the controller updates the first information in the storage unit (see para. 0079, updates registers).
Referring to claim 10, Jeong further teaches wherein when charging of the battery is normally completed, the controller updates the second information in the storage unit (see para. 0079, updates registers).
Claims 11 and 12 are rejected based on the citations and reasoning provided above for claim 1. 
Claim 13 is rejected based on the citations and reasoning provided above for claim 2.
Claims 14 and 15 are rejected based on the citations and reasoning provided above for claims 5-7.
Claim 16 is rejected based on the citations and reasoning provided above for claim 8.
Claim 17 is rejected based on the citations and reasoning provided above for claim 9.
Claim 18 is rejected based on the citations and reasoning provided above for claim 10.

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663